Title: From Alexander Hamilton to Benjamin Lincoln, 18 November 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentNovember 18 1791
Sir

Inclosed is an application which has been made to the President.
I request your opinion, as to the competency of the present allowance, or as to what would be a competent one, if you think the present deficient. When you communicate it, you will please to send back the representation now transmitted.
I am, with great consideration, Sir,   Your Obed Servant.
Alex Hamilton Benjamin Lincoln EsqrBoston.
